Case 1:20-cr-00330-AJN Document 233-1 Filed 04/22/21 Page 1 of 2




                      EXHIBIT A
         Case 1:20-cr-00330-AJN Document 233-1 Filed 04/22/21 Page 2 of 2


  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK




  IN THE MATTER OF AN APPLICATION
  TO BRING PERSONAL ELECTRONIC DEVICE(S) OR
  GENERAL PURPOSE COMPUTING DEVICE(S) INTO
  THE COURTHOUSES OF THE
  SOUTHERN DISTRICT OF NEW YORK FOR
  USE IN A PROCEEDING OR TRIAL




          The following Order is subject to the definitions, obligations and restrictions imposed pursuant to
  Standing Order M10-468, as Revised. Upon submission of written application to this Court, it is hereby

           ORDERED that the following attorney(s) are authorized to bring the Personal Electronic Device(s) and/
  or the General Purpose Computing Device(s) (collectively, "Devices") listed below into the Courthouse for use in
  a proceeding or trial in the action captioned:
 United States v. Ghislaine Maxwell, Case No. 20 Cr. 330 (AJN)
 __________________________________________________________________________________________.

         ORDERED that for the device(s) checked below SDNY Courtroom WI-FI access shall be provided.
                                                                       All Scheduled Hearings and Jury Trial
          The date(s) for which such authorization is provided is (are)_______________________.
            Attorney                               E-Mail                            Device(s)              Courtroom    WIFI
                                                                                                                        Granted
                                                                             Personal Electronic Device
 Sigrid McCawley smccawley@bsfllp.com and General Purpose
                                      Computing Device
                                                                                                          24B and 906
                                                                             Personal Electronic Device
                                                                             and General Purpose
 David Boies dboies@bsfllp.com                                               Computing Device
                                                                                                        24B   and 906




                                            (Attach Extra Sheet If Needed)

           The attorney(s) identified in this Order must present a copy of this Order when entering the
 Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs constitutes a certification by
 the attorney that he or she will comply in all respects with the restrictions and obligations set forth in Standing
 Order M10-468, as Revised.

                   SO ORDERED:



Dated:




                                                                             United States Judge



 Revised: July 1, 2019.
